EXHIBIT 10.01

SECOND AMENDMENT TO CREDIT AGREEMENT

Parties:

 

                “CoBank”:   CoBank, ACB   5500 South Quebec Street   Greenwood
Village, Colorado 80111                 “Borrower”:   Pilgrim’s Pride
Corporation   110 South Texas Street   Pittsburg, Texas 75686
                “Syndication Parties”:   Whose signatures appear below

Execution Date: January 4, 2007

Recitals:

A. CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006, and that certain First Amendment
to Credit Agreement dated as of December 13, 2006 (as so amended and as amended,
modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Syndication Parties, and any entity which
becomes a Syndication Party on or after September 21, 2006, have extended
certain credit facilities to Borrower under the terms and conditions set forth
in the Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties modify
certain provisions of the Credit Agreement, which the Agent and the Syndication
Parties are willing to do under the terms and conditions as set forth in this
Second Amendment to Credit Agreement (“Second Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following Sections in Article 1 are amended to read as follows:



--------------------------------------------------------------------------------

1.127 Term Loan Availability Period: shall mean (a) with respect to Term
Advances under Individual Term Loan Commitments as they existed on September 21,
2006, the period from the Closing Date until the Banking Day immediately after
the earlier of (i) the thirtieth (30th) day after the date on which Borrower has
acquired 100% of the Gold Kist Stock; or (ii) the six (6) month anniversary of
the Closing Date; and (b) with respect to Term Advances made by a Funding Source
under a Term Commitment Increase (but only by such Funding Source), the period
from the Term Commitment Increase Date applicable to such Funding Source until
end of the day which is one (1) Banking Day after such Term Commitment Increase
Date.

1.132 Treasury Rate: means a per annum rate equal to the yield to maturity of
the maturity appropriate United States Treasury Security (calculated to three
(3) decimal places in accordance with standard market practice), as quoted on
the Bloomberg screen page PX1 (or any recognized quotation source selected by
the Administrative Agent in its sole discretion if the Bloomberg Government
Pricing Monitor is not available or is manifestly erroneous) at 10:00 a.m.,
Mountain Time on the date of determination, provided that for Term Advances
under the Fixed Rate Tranche, such determination shall be made on the second
Banking Day prior to the Term Loan Advance Date.

1.2 Section 3.9 is amended to read as follows:

3.9 Increase of Aggregate Term Commitment. Borrower shall have the right to
increase the Aggregate Term Commitment from time to time prior to the expiration
of the Revolving Loan Availability Period, in an amount (each such increase a
“Term Commitment Increase”) which would bring the Aggregate Term Commitment to a
maximum of $750,000,000.00; provided that each of the following conditions has
been satisfied: (a) no Event of Default or Potential Default has occurred and is
continuing; (b) Borrower has submitted to the Administrative Agent a written
request for such Term Commitment Increase, specifying (i) the aggregate dollar
amount thereof, which shall be a minimum of $50,000,000.00 and in increments of
$10,000,000.00, (ii) the name of one or more financial institutions or Farm
Credit System Institutions (which, in any case, may be an existing Syndication
Party hereunder or an affiliate thereof) that has committed to provide funding
of the Term Commitment Increase pursuant to the terms of, and as a Syndication
Party under, this Agreement (each a “Funding Source”), (iii) the amount of the
Term Commitment Increase which each such Funding Source has committed to provide
(in each case the “Individual Term Commitment Increase Amount”), which must be a
minimum of $10,000,000.00 and in increments of $1,000,000.00 and the allocation
thereof between the Floating Rate Tranche and the Fixed Rate Tranche, and
(iv) the effective date of such Term Commitment Increase (“Term Commitment
Increase Date”); (c) each Funding Source has, unless it is at such time a
Syndication Party hereunder, executed an Adoption Agreement on or before, and
effective as of, the Term Commitment Increase Date; (d) the Administrative Agent
has approved each Funding Source as a Syndication Party hereunder (unless such
Funding Source is already a Syndication Party or an affiliate thereof), which
approval shall not be unreasonably withheld; and (e) Borrower has, if requested
by such Funding Source(s), executed such additional Term Note - Floating

 

2



--------------------------------------------------------------------------------

Rate Tranche and/or Term Note - Fixed Rate Tranche payable to such Funding
Source(s) and in such amounts, as the Administrative Agent shall require to
reflect the Term Commitment Increase as allocated between the Floating Rate Term
Commitment and the Fixed Rate Term Commitment. Upon the satisfaction of each of
the foregoing conditions, (v) (i) the Aggregate Term Commitment shall be
automatically increased by the amount of the Term Commitment Increase, (ii) the
Floating Rate Term Commitment shall be automatically increased by the amount of
the Term Commitment Increase allocated to the Floating Rate Tranche, and
(iii) the Fixed Rate Term Commitment shall be automatically increased by the
amount of the Term Commitment Increase allocated to the Fixed Rate Tranche;
(w) the Individual Term Pro Rata Share of each of the Syndication Parties,
including the Funding Source, shall be recalculated by the Administrative Agent
to reflect the amount of the Term Commitment Increase which each such Funding
Source has committed to provide, and the amount of the Term Commitment Increase,
in each case allocated between the Floating Rate Term Commitment and the Fixed
Rate Term Commitment as applicable; (x) the Funding Source(s) shall not be
allocated any portion of the existing Term Advances, but shall fund an amount up
to their respective Individual Term Commitment Increase Amount on or before the
expiration of the applicable Term Loan Availabilty Period; and (y) the
Administrative Agent shall revise Schedule 1 to reflect the Term Commitment
Increase, and its allocation between the Floating Rate Term Commitment and the
Fixed Rate Term Commitment.

1.3 Section 5.5 is amended to read as follows:

5.5 Voluntary Prepayments. Borrower shall have the right to make payments on the
Revolving Loan and, subject to the limitations in Subsection 5.7.2 hereof, to
prepay (“Voluntary Prepayments”) all or any part of the outstanding principal
balance under the Term Loan, the Voluntary Converted Loan and/or the Automatic
Converted Loan at any time, in minimum amounts of $1,000,000.00 and in integral
multiples of $500,000.00 in the event such prepayment occurs prior to the date
on which Borrower acquires 100% of the Gold Kist Stock, or in minimum amounts of
$5,000,000 and integral multiples of $1,000,000 thereafter (or the entire
outstanding balance in each case, if less) on any Banking Day; provided that
(a) in the event of prepayment of any LIBO Rate Loan or the Floating Rate
Tranche (i) Borrower must provide three (3) Banking Days notice to the
Administrative Agent prior to making such prepayment, and (ii) Borrower must, at
the time of making such prepayment, pay (A) all Funding Losses applicable to
such prepayment, and (B) all interest accrued as of the date of such prepayment;
and (b) in the event of prepayment of the Fixed Rate Tranche, Borrower must
(i) provide ten (10) days notice to the Administrative Agent prior to making
such prepayment, and (ii) at the time of making such prepayment, pay (A) all
Prepayment Fees applicable to such prepayment, and (B) all interest accrued as
of the date of such prepayment. Principal amounts paid or voluntarily prepaid on
the Revolving Loan (but not including the Voluntary Converted Loan) may be
reborrowed under the terms and conditions of this Credit Agreement during the
Revolving Availability Period. Principal amounts paid or voluntarily prepaid on
the Term Loan may not be reborrowed.

1.4 Subsection 14.9.1 is amended to read as follows:

 

3



--------------------------------------------------------------------------------

14.9.1 Funding Losses; Prepayment Fees. (a) to each Syndication Party the amount
of any Funding Losses paid by Borrower to the Administrative Agent in connection
with a prepayment of any portion of a LIBO Rate Loan, in accordance with the
Funding Loss Notice such Syndication Party provided to the Administrative Agent,
no later than 3:00 P.M. (Central time) on the same Banking Day that payment of
such Funding Losses is received by the Administrative Agent, if received no
later than 1:00 P.M. (Central time), or the next Banking Day if received by the
Administrative Agent thereafter; and (b) in the event of a prepayment of any
portion of the Fixed Rate Tranche of the Term Loan, to each Syndication Party
which extended any portion of Fixed Rate Tranche being prepaid, such Syndication
Party’s share (based on the proportion of the amount being prepaid which was
funded by such Syndication Party) of any required Prepayment Fees, on the same
Banking Day that payment of such Prepayment Fee is received by the
Administrative Agent, if received no later than 1:00 P.M. (Central time), or the
next Banking Day if received by the Administrative Agent thereafter.

1.5 The following defined terms are added to the list immediately before Article
2:

 

Individual Term Commitment Increase Amount

   Section 3.9

Individual Term Commitment Increase Date

   Section 3.9

2. Conditions to Effectiveness of this Second Amendment. The effectiveness of
this Second Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):

2.1 Delivery of Executed Loan Documents. Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following documents, each
duly executed by Borrower and any other party thereto:

A. This Second Amendment

2.2 Syndication Parties Execution. The Administrative Agent shall have received
copies of this Second Amendment executed by at least the Required Lenders.

2.3 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

2.4 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Second
Amendment.

 

4



--------------------------------------------------------------------------------

2.5 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this Second Amendment);
and (b) all expenses owing as of the Effective Date pursuant to Section 15.1 of
the Credit Agreement.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

3.3 Definitions. Capitalized terms used, but not defined, in this Second
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this Second Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Second Amendment and all remaining provision of
this Second Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this Second
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this Second Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Second Amendment.

3.7 Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Second Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Second Amendment, but the
failure to

 

5



--------------------------------------------------------------------------------

deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Second Amendment.

[Signatures to follow on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the Effective Date.

 

ADMINISTRATIVE AGENT:

  CoBank, ACB   By:  

/s/ Jim Stutzman

  Name:   Jim Stutzman   Title:   Vice President

 

BORROWER:

  Pilgrim’s Pride Corporation   By:  

/s/ Richard A. Cogdill

  Name:   Richard A. Cogdill   Title:   Exe. VP, CFO, Sec & Treas.

 

SYNDICATION PARTIES:

  CoBank, ACB   By:  

/s/ Jim Stutzman

  Name:   Jim Stutzman   Title:   Vice President   Agriland, FCS   By:  

/s/ Roger Brist

  Name:   Roger Brist   Title:   Chief Executive Officer   Deere Credit, Inc.  
By:  

/s/ Raymond L. Murphey

  Name:   Raymond L. Murphey   Title:   Senior Account Credit Manager

 

7



--------------------------------------------------------------------------------

Bank of the West By:  

/s/ Lee Rosin

Name:  

Lee Rosin

Title:  

Regional Vice President

 

John Hancock Life Insurance Company By:  

/s/ Kennith L. Warlick

Name:  

Kenneth L. Warlick

Title:  

Managing Director

 

The Variable Annuity Life Insurance Company By:  

/s/ Lochlan O. McNew

Name:  

Lochlan O. McNew

Title:  

Managing Director

 

The United States Life Insurance Company

in the City of New York

By:  

/s/ Lochlan O. McNew

Name:  

Lochlan O. McNew

Title:  

Managing Director

 

Merit Life Insurance Co. By:  

/s/ Lochlan O. McNew

Name:  

Lochlan O. McNew

Title:  

Managing Director

 

8



--------------------------------------------------------------------------------

American General Assurance Company

By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director

 

AIG International Group, Inc. By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director

 

AIG Annuity Insurance Company By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director

 

Transamerica Life Insurance Company

By:  

/s/ Thomas L. Nordstrom

Name:   Thomas L. Nordstrom Title:   Vice President

 

The CIT Group/Business Credit, Inc.

By:  

/s/ Mike Ryno

Name:   Mike Ryno Title:   Vice President

 

Metropolitan Life Insurance Company

By:  

/s/ Steven D. Craig

Name:   Steven D. Craig Title:   Director

 

9



--------------------------------------------------------------------------------

Cooperative Centrale Raiffeisen-

Boerenleenbank B.A., “Rabobank-

Nederland” New York Branch

By:  

/s/ Michalene Donegan

Name:   Michalene Donegan Title:   Executive Director Farm Credit Services of
America, PCA By:  

/s/ Rebecca Morrow

Name:   Rebecca Morrow Title:   Executive Director

 

10